        Case 1:19-cv-04074-VEC Document 114-1 Filed 07/22/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

DONALD BERDEAUX and CHRISTINE
GRABLIS, individually and on behalf of all
others similarly situated,

                                 Plaintiff,           C.A. No 1:19-cv-04074-VEC
  v.
                                                      Hon. Valerie E. Caproni
  ONECOIN LTD.; RUJA IGNATOVA,
  KONSTANTIN IGNATOV, SEBASTIAN                       CLASS ACTION
  GREENWOOD, MARK SCOTT, IRINA
  ANDREEVA DILINSKA, DAVID PIKE,
  and NICHOLE J. HUESMANN,

                                 Defendants.

       [PROPOSED] ORDER GRANTING PLAINTIFFS’ LETTER MOTION
  TO EXTEND DEADLINE TO RESPOND TO MOTION TO DISMISS AND PERMIT
                LIMITED JURISDICTIONAL DISCOVERY

       This matter is before the Court upon Lead Plaintiff Donald Berdeaux and Plaintiff Christine

Grablis’ (together, “Plaintiffs”) Letter Motion to request a six (6) week extension to file their

opposition to the Defendants’ Motions to Dismiss (Dkt. No 107-111), and permit jurisdictional

discovery limited to the issue of personal jurisdiction.

       IT IS HEREBY ORDERED that Plaintiffs’ Letter Motion is GRANTED. This Court

hereby orders as follows:

       (i) Plaintiffs’ request for an extension of six (6) weeks to file their opposition to the

Defendants’ Motions to Dismiss is GRANTED;

       (ii) Plaintiffs’ opposition to the Defendants’ Motions to Dismiss is September 23, 2020.

Replies are due October 14, 2020;

       (iii) Plaintiffs’ request for limited jurisdictional discovery on the issue of personal

jurisdiction is GRANTED;
        Case 1:19-cv-04074-VEC Document 114-1 Filed 07/22/20 Page 2 of 2




       (iv) Plaintiffs may serve upon the Defendants interrogatories and requests for production

limited to the issue of personal jurisdiction.


       SO ORDERED on this _____ day of ____________, 2020.

                                                 _______________________________________
                                                 HONORABLE VALARIE E. CAPRONI
                                                 UNITED STATES DISTRICT COURT JUDGE




                                                  -2-
